Case 1:20-cv-01141-CMH-JFA Document 23 Filed 11/16/20 Page 1 of 3 PageID# 503




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

ROBERT UPDEGROVE et al.,                         )
                                                 )
                                                 )
              Plaintiffs,                        )
                                                 )
       v.                                        )   Civil Action No. 1:20-cv-01141-CMH-JFA
                                                 )
MARK HERRING et al.,                             )
                                                 )
              Defendants.                        )


            NOTICE OF HEARING ON DEFENDANTS’ MOTION TO DISMISS

       PLEASE TAKE NOTICE that, pursuant to the Court’s Order dated October 9, 2020

granting the parties’ Joint Motion to Set Combined Briefing Schedule and Consolidated Hearing,

Defendants will move the Court for an order dismissing the Complaint on Friday, January 15,

2021 at 10:00 a.m. or as soon thereafter as counsel may be heard. See Dkt. 19.



Dated: November 16, 2020                    Respectfully submitted,


                                            MARK HERRING
                                            R. THOMAS PAYNE, II

                                          By:         /s/ Jessica Merry Samuels
                                                Jessica Merry Samuels (VSB No. 89537)
                                                Assistant Solicitor General
Case 1:20-cv-01141-CMH-JFA Document 23 Filed 11/16/20 Page 2 of 3 PageID# 504




Mark R. Herring                      Toby J. Heytens (VSB No. 90788)
  Attorney General                     Solicitor General
Erin B. Ashwell (VSB No. 79538)      Michelle S. Kallen (VSB No. 93286)
   Chief Deputy Attorney General     Martine E. Cicconi (VSB No. 94542)
                                       Deputy Solicitors General
Samuel T. Towell (VSB No. 71512)
  Deputy Attorney General            Jessica Merry Samuels (VSB No. 89537)
                                        Assistant Solicitor General
                                     Office of the Attorney General
                                     202 North Ninth Street
                                     Richmond, Virginia 23219
                                     (804) 786-6835 – Telephone
                                     (804) 371-0200 – Facsimile
                                     solicitorgeneral@oag.state.va.us
Case 1:20-cv-01141-CMH-JFA Document 23 Filed 11/16/20 Page 3 of 3 PageID# 505




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to all counsel who have appeared, including

       Charles Douglas Welty
       C. Douglas Welty LLC
       2111 Wilson Boulevard
       Suite 800
       Arlington, VA 22201
       cdwelty@weltyblair.com

       Counsel for Plaintiffs



                                            /s/ Jessica Merry Samuels
                                           Jessica Merry Samuels
